Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 03/19/21, applicants have amended claim 1, cancelled claim 6, and added new claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrani (US 2016/0021707A1) in view of Goto (US 7,053,339).
Regarding claim 1, Ibrani discloses (see Fig 1) a substrate supporting unit comprising: a shaft (10); a first heater having a first heating element (64) located in the shaft and configured to heat an upper portion of the shaft (10); and a stage (35, 33) located over the shaft and comprising: a first plate (35); a second plate (33) over the first plate (35); and a second heater having a second heating element (54, 56) between the first plate (33) and the second plate (35).  Ibrani lacks specifically teaching the first heating element having a first cross section, the second heating element having a second cross section, wherein an area of the second cross section is greater than an area of the first cross section.  However, Goto teaches (see Figs 4, 9 and 10) a ceramic heater for heating a wafer in depositing thin film having a substrate supporting unit having a first heater with a first heating element (4B, 4C) and a second heater with a second heating element (3D, 3E), wherein an area of the second cross section of a second heating element (with diameter LA) is greater than an area of the first cross section of a first heating element (with the diameter LD, LE).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an area of the second cross section greater than an area of the first cross section in Ibrani to increase the winding diameter to supply calorific power over a wider area to improve the temperature uniformity on the heating face as taught by Goto (see column 8, lines 26-31).

Regarding claim 3, Ibrani discloses (see Fig 1) in the shaft (10) further comprises a connector (parts of 14 and 46) between the main shaft (52) and the first plate (35), the connector (parts of 14 and 46) is in contact with at least one of the main shaft (52) and the first plate (35), and the first heater (64) is sandwiched between the main shaft (52) and the connector (parts of 14 and 46).
As to claim 4, Ibrani discloses (see Fig 1) the main shaft (52) has a tube shape and possesses a ring-shaped flange at a top edge portion thereof (see parts of 14), and the connector has a ring shape and covers the flange (see parts of 14 and 46).
Regarding claim 5, Ibrani discloses (see Fig 1) the shaft (10) possesses a tube shape and has a hollow therein, a wiring connected to the first heater and a wiring connected to the second heater are arranged in the hollow (see Fig 1), and the first heater (64) is arranged so as to surround the hollow.
Regarding claim 7, in Ibrani a cross-sectional area of the shaft (10) is smaller than a cross-sectional area of the first plate (35), the shaft (10) overlaps with a center of the first plate (35), and the first heater (64) is arranged so as to surround a normal line of the first plate (35) passing through the center.
As to claims 10-11, Ibrani discloses (see Fig 1) a film forming/processing device with film deposition showerhead 16. 

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrani (US 2016/0021707A1) in view of Goto (US 7,053,339) as applied to claim 1 and further in view of Merry et al (US 9,698,074) and Lin et al (US 2006/0151465 A1).
As to claims 8-9, Ibrani as modified lacks teaching how the shaft and connector are made. However, a shaft or connector brazed or welded to a first plate of a substrate support is taught by Merry et al (column 3, lines 43-47) and Lin et al (see claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include brazed or welded shaft or connector to minimize thermal resistance between the shaft and the bottom surface of the plate as taught by Merry et al (see column 3, lines 43-47).
As to claim 12, in Ibrani part of the first cross-section of the first heating element (54, 56) and the second cross section (where coil 64 embedded in the central in the central portion of plate 35) is capable of being in the same plane.  In any event, Lin et al shows the first cross section (of heating element 26) and the second cross section (of heating element 18) in a same plane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the first cross section and the second cross section in a same plane as desired for more uniform temperature distribution across the top surface of the substrate (see para [0022]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not only rely on any of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/